Ray, J.
The first paragraph of the complaint was insufficient, and the demurrer should have been sustained to it. .There is no averment that the plaintiff’ relied upon the representations of the defendant. The want of such averment cannot be supplied by a recital of evidence which might justify a presumption that the representations were relied upon, unless such evidence be conclusive of that fact.
The judgment is reversed, with costs; and the cause remanded, with directions to sustain the demurrer to the first paragraph of the complaint.